This case is before us on appellant's motion for rehearing.
It is urged therein that the evidence does not establish the corpus delicti. The appellant was charged with wrecking a train under article 1229 P.C. The proof was ample and uncontroverted that there was a wreck of a train at the time alleged in the indictment and that the same was caused by the removal of fishplates, angle bars and spikes which held the rails together, and fastened them to the crossties. The wreck being shown, and that it occurred through the criminal agency of some one, but one question remained to be proven, to-wit, appellant's guilty connection therewith. It is the settled law of this State that the confession of one accused of crime, or his connection therewith, will justify his conviction when the facts making out the substantive crime have been shown otherwise. Attaway v. State, 35 Tex.Crim. Rep.; White v. State, 40 Tex. Crim. 366; Sullivan v. State, 40 Tex.Crim. Rep.; Landreth v. State, *Page 158 
44 Tex.Crim. Rep.. If the rule required that there be corroboration of the confession as to the fact of appellant's guilty connection with the act shown by other evidence to be criminal, we should still be compelled to hold the evidence sufficient in this case. Willard v. State, 27 Texas Crim. App., 386; Kugadt v. State, 38 Texas Crim. App., 681; Barrett v. State, 55 Tex.Crim. Rep.; Harris v. State, 64 Tex. Crim. 594.
This court recognized in its former opinion the fact that the record was before us without motion for new trial but nevertheless every point in the case was carefully scrutinized and passed upon by the court. The appellant was represented in the trial court by a different attorney than the one who appeared here for him and it is now urged that many errors were committed in the admission of evidence to which no objections were made; and counsel now representing the appellant asks this court to reverse this case because of these errors. No cases are cited in the motion and none are known to the court in which it is held that this is cause for reversal. When one employs an attorney of his own choice and in an action free from any fraud or taint of unfair dealing loses his case before the court or jury, it has never been held, as far as we know, that thereby the loser gains the right to another trial. None of the matters so complained of appear to the court to materially affect the result of the trial.
No reversible error being pointed out in our former opinion, the motion for rehearing is overruled.
Overruled.